Dismissing appeal.
Appellees, Sam and Virgie Webb, filed this action against appellant, United Carbon Company, to recover $650 for damages alleged to have been caused by the manner in which appellant entered upon their land and drilled a gas well thereon. Appellant filed an answer and counterclaim setting out that it had entered upon the land under a deed to the mineral rights which appellees had conveyed in 1910. Sam Webb testified that a deed to the mineral rights had been executed in that year. The trial court gave the following instruction to the jury:
  "Instruction No. 1. The Court instructs the jury that under the lease or contract offered in evidence the defendant and its agents had a right to go upon the land in question and drill its well, and to do such things as were reasonably necessary in the reasonable enjoyment of the rights set out in the aforementioned lease or contract; but if the jury believe from the evidence that in the exercise and enjoyment of said rights the defendant unnecessarily or *Page 634 
negligently injured plaintiff's property as complained of by him you will find for the plaintiff. If you do not so believe and find, you will find for the defendant."
The jury returned a verdict in favor of appellees for $300 and judgment was entered accordingly. An appeal to this Court was granted by the trial court and that is the appeal herein considered.
The trial court is without jurisdiction to grant an appeal from a money judgment when the amount is as much as $200 but less than $500. Section 950-3 of the statutes provides the manner in which appeals from such money judgments may be granted by this Court. We have frequently held under similar circumstances that an appeal granted by the trial court from a money judgment of more than $200 but less than $500 will be dismissed. Wolfe v. Wolfe, 241 Ky. 344, 43 S.W.2d 1006; Childers v. Ratliff, 164 Ky. 123, 175 S.W. 25; Tinsley v. Jones, 169 Ky. 279, 183 S.W. 549; Louisville  Nashville Railroad Company v. Greenbrier Distillery Company, 170 Ky. 775,187 S.W. 296; Gilmore  Helm v. Brown, 215 Ky. 100,284 S.W. 1017; Estep v. Justice, 232 Ky. 19, 22 S.W.2d 256; Real Estate  Mortgage Co. v. Snead, 275 Ky. 476,121 S.W.2d 951.
The appeal is dismissed.